Citation Nr: 1619373	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  14-01 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an extraschedular disability rating for bilateral hearing loss.  

2.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, granted a 70 percent disability rating for PTSD, assigned effective December 28, 2011, denied entitlement to a disability rating in excess of 60 percent for bilateral hearing loss, and denied entitlement to TDIU.

The Veteran provided testimony before the undersigned Veterans Law Judge at the RO in March 2015.  A transcript of the hearing has been associated with the virtual claims file.  

The claim was remanded in June 2015 for additional development and has been returned now for further appellate action.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is manifested by loss of hearing acuity, particularly in the presence of background noise, which the rating criteria reasonably contemplate, and has not manifested in such an exceptional disability picture as to warrant a referral for consideration of an extraschedular rating.  

2.  Throughout the period on appeal, the Veteran's PTSD has not manifested in total social impairment.  

3.  The Veteran's service-connected disabilities have been shown to render him unable to obtain and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating in excess of 60 percent for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 3.321(b)(1), 4.85, Tables VI, VIA and VII, Diagnostic Code 6100; 
§ 4.86 (2015).

2.  The criteria for a disability rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in October 2012.

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Complete VA treatment records have been obtained and no other outstanding treatment records have been identified by the Veteran.  The board notes that during the Board hearing, the Veteran reported that he is in receipt of Social Security Administration (SSA) benefits; however, his benefits were based on an age-related claim, and as such, there would be no relevant records to obtain with respect to the current disability claims.  He was provided with VA examinations and/or opinions in November 2012, December 2014, September 2015, and October 2015 to assess the current severity of his hearing loss and PTSD symptoms and to assess the occupational impairment stemming from these disabilities..  The Board finds that the medical opinion evidence is adequate as it is based on physical examination and review of the medical evidence and the Veteran's statements and contains clear findings.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Specifically regarding the hearing loss claim, in addition to dictating objective test results, a VA audiologist conducting a VA examination must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In that case, the Court found it sufficient that the examiner had included in the examination report that Mr. Martinak reported that his bilateral hearing loss and tinnitus affected his ability to sleep because this showed that the examiner had elicited information from him concerning the functional effects of his disability.  Id. at 455.     

In this case, the December 2014 VA examiner specifically asked the Veteran to describe the overall functional impairment resulting from his bilateral hearing loss, and the Veteran responded that he is required to use hearing aids in order to hear.  As such, the Board finds that the duty to assist in providing a VA examination for hearing loss is satisfied.  

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The issues on appeal were previously before the Board in June 2015, when it was remanded for additional development.  In accordance with the remand instructions, the Veteran's VA treatment records beginning in December 2014 were obtained and associated with the claims file, the September 2015 and October 2015 VA examination and opinion were obtained, and a supplemental statement of the case was issued in November 2015.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Bilateral Hearing Loss

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Throughout the claim, including during VA treatment, a December 2014 VA examination, and during the Board hearing, the Veteran reported that he has difficulty hearing the television and hearing in the presence of background noise.  During the VA examination, the Veteran reported in terms of his overall functional impairment that his hearing loss requires the use of hearing aids in order to hear.  During the Board hearing, he further reported that while his hearing aids help him, he sometimes still has difficulties hearing even with the hearing aids.  See Board Hearing Transcript (Tr.) at 13.  At the hearing, the Veteran stated that his difficulty hearing the television or in background noise often led to miscommunication.  See Board Hearing Tr. at 13-14.  In turn, he has difficulty effectively and professionally dealing with the miscommunications due to PTSD symptoms such as irritability and anger outbursts, particularly in a work setting.  Id.  Multiple lay statements were submitted from the Veteran's family members which confirm his complaints of difficulties hearing in background noise and hearing the television as well as the frustration the Veteran experiences as a result.  

The Veteran's reduced hearing acuity is expressly contemplated by the schedular rating criteria.  The Veteran's contends his reduced hearing acuity is more pronounced in certain situations, like when there is background noise or when trying to listen to the television.  However, the symptom itself is still hearing loss, which is expressly contemplated by the schedular rating criteria.  Thus, the Board finds that this is not a case where his symptoms are not contemplated by the schedular rating criteria for hearing loss.  Moreover, the schedular criteria include levels of symptomatology more severe than what the Veteran has been shown to have.  Thus it cannot be said that the schedular rating criteria are not adequate to capture the Veteran's symptoms of hearing loss.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.

Moreover, as explained in detail below, the Veteran is now in receipt of a total disability rating based on individual unemployability (TDIU).  The Federal Circuit indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function; it accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Johnson, 762 F.3d at 1366.  As the Veteran has been granted TDIU, he is deemed to have total unemployability, and there is no "gap" to fill by § 3.321(b).

For these reasons, the Board finds that the preponderance of evidence is against referring this case for extraschedular consideration under 38 C.F.R. § 3.321(b) and the claim is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


PTSD

The Veteran contends that a disability rating in excess of 70 percent is warranted for service-connected PTSD.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

PTSD, assigned a DC of 9411, is rated by applying the criteria found under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130. 

Under 38 C.F.R. § 4.130, DC 9411, a 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2015). The regulation has been changed to reflect the current DSM, the DSM V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116. 

As the Veteran is currently rated 70 percent for PTSD throughout the period on appeal, the question now is whether the Veteran's PTSD more nearly approximates total social and occupational impairment.  Based on the evidence of record, the Board finds that throughout the claim period, the Veteran demonstrated deficiencies in most areas of social and occupational functioning, including work-related functioning, family and social relations, judgment, and thinking, but without total impairment.  He has been diagnosed with and treated for PTSD throughout the appeal.  Although his GAF scores have ranged primarily from 50 to 61, the majority of the scores have been around 55, which is indicative of moderate symptomatology.  He has endorsed, and multiple lay statements from his family and friends have confirmed, symptoms of disturbed sleep, nightmares, hypervigilance, flashbacks, irritability, memory impairment, moodiness, anxiety, and social isolation, which have interfered with his functioning to a significant degree.  

Regarding occupational functioning, the Veteran has reported several times that he retired from his 30-year position with the same company in 2004.  After that, he worked in some custodial positions until 2011 until, he reported, that he had to quit because of his hearing loss and increased irritability.  During the November 2012 VA examination, the examiner noted the Veteran's difficulty in establishing and maintaining effective work relationships but found that based on the Veteran's PTSD symptoms, he would be capable to perform some work from a mental health point of view.  While he would no longer be mentally capable to handle significant emotional stress or provide a leadership role, he would be able to perform simple and repetitive work in a structures setting in which the parameters of his job were made clear.  The examiner also noted the Veteran's assertion that he was not currently seeking work.    

During the March 2015 Board hearing, the Veteran reported his 30 year position with one company, followed by his work cleaning until 2011.  He reported that once the economy declined, he took a volunteer position with Joint Forces.  See Board Hearing Tr. at 15.  Later during the hearing the Veteran stated that he was not working because his body would not allow him to work.  Id. at 16.  He clarified that he was not able to stand for a long period of time and he could not walk or move like he used to due to his nonservice-connected asthma and the need to use an inhaler as well as lower back and hip pain.  Id.  The Veteran also reported that he had difficulty working due to his increased irritability.  Id. at 17.  He described becoming angry with coworkers over miscommunications, which were caused by his impaired hearing loss.  Id. 

Finally, during a September 2015 VA examination, the Veteran did not report any occupational impairment according to the report.  

Regarding social functioning, the Veteran reported that while he had been divorced twice, he had been married to his current wife since 1991, about 21 years.  He had three grown children and 20-year-old son.  He reported an increase in social isolation and made it a point to emphasize how uncomfortable he was in crowds.  The examiner noted the Veteran's difficulty in establishing and maintaining effective social relationships but did not find total social impairment.  
During the Board hearing, the Veteran reported that he no longer goes to church, in part, because he does not like to be in crowds.  See Board Hearing Tr. at 3-4.  He reported belonging to the Disabled American Veterans (DAV) and liked to cook and clean.  Id. at 6, 12.  He reported that he had been married for 23 years, got along "real good" with his three kids, and liked to play with his grandkids.  Id. at 8-10.  

Finally, during the September 2015 VA examination, the Veteran reported that he was still married and had had five children, although one had passed away.  He described himself as being antisocial and that he was "very afraid of the crowd."  

VA treatment records during this period on appeal demonstrate continued treatment for service-connected PTSD, including through individual as well as group therapy and medication.  The PTSD symptoms endorsed throughout this treatment have been consistent in both type and severity and are consistent with those reported during the VA examinations.  

The GAF scores assigned throughout this appeal have most consistently ranged from 50 to 61, with the majority of the scores recorded at 55, which is indicative of moderate impairment in several areas such as work and social relations.  

Based on the foregoing, the Board finds that the Veteran has endorsed significant psychiatric symptoms, which have resulted in impairment of mood and occupational and social functioning.  However, although the Veteran has significant impairment in most areas of occupational and social functioning, he is not totally impaired as contemplated by the rating criteria.  As noted above, he has consistently reported good family relations, including with his three adult children, his wife of over 20 years, and his grandchildren, despite his PTSD symptoms such as increased irritability and anger.  Moreover, while he has stopped some social activities, such as going to church, due to his PTSD symptoms, he reported being a member of the DAV and enjoying hobbies such as cooking.  Additionally, at no time during the appeal has the Veteran been found to be unable to perform all daily life functions, including attending to personal hygiene, keeping appointments, and handling finances.  

Finally, the Board also notes that the Veteran's judgment, insight, and thought process and content have been consistently found to be intact or unimpaired throughout the claim and he has consistently denied suicidal and homicidal ideation, or delusions or hallucinations.  

While the Veteran and his family members have reported memory impairment such that he sometimes struggles to remember a family member's name, the Veteran has not reported nor does the medical evidence demonstrate gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, and/or the inability to obtain or maintain any friends, familial relationships, or employment.   

As such, the Board finds that a 100 percent schedular disability rating for PTSD is not warranted at any time throughout this appeal.  

Regarding an extraschedular rating, the Board finds that the schedular criteria for rating PTSD include the Veteran's symptoms.  For PTSD, the schedular criteria dictate that the symptoms listed are only examples of the types of symptoms that can be considered.  In other words, the schedular rating criteria mandate consideration of all symptoms from PTSD and how they impact social and occupational functioning.  Thus, by definition, the schedular rating criteria contemplate all of the Veteran's symptoms stemming from his PTSD disability.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.

Moreover, as explained in detail below, the Veteran is now in receipt of a total disability rating based on individual unemployability (TDIU).  The Federal Circuit indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  On the other hand, 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function; it accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  Johnson, 762 F.3d at 1366.  As the Veteran has been granted TDIU, he is deemed to have total unemployability, and there is no "gap" to fill by § 3.321(b).

Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

TDIU

Applicable law provides that a total disability rating based on individual unemployability due to a service-connected disability may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  
38 C.F.R. 3.340, 3.341, 4.16 (2015).  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.   
See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and there is one disability ratable at 60 percent or more, or if there is more than one service-connected disability, at least one disability ratable at 40 percent or more and there is a combined disability rating of 70 percent.  See 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.
      
In this case, the Veteran is service-connected for and currently assigned a 70 percent evaluation for PTSD; a 60 percent evaluation for bilateral hearing loss; a 20 percent evaluation for diabetes mellitus (diabetes); and a 10 percent evaluation for tinnitus.  His combined evaluation is currently 90 percent.  As such, the Veteran meets the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  

Thus, the remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 
In this regard, in a December 2011 application for TDIU benefits, the Veteran reported that he was currently unemployable due to his PTSD and bilateral hearing loss disabilities.  During the Board hearing, the Veteran explained that he did not think he could work in large part due to his PTSD and hearing loss, because his hearing loss frequently leads to miscommunication and he is not able to professionally respond to that miscommunication due to his PTSD symptoms of irritability and anger outbursts.  See Board Hearing Tr. at 18.  

Throughout the claim, the Veteran has reported several times that he retired from his 30-year position with the same company in 2004.  After that, he worked in some custodial or cleaning positions off and on until 2011.  He claims he had to quit these positions because of his hearing loss and increased irritability (which he attributed to his PTSD).  

During the November 2012 VA examination, the examiner noted the Veteran's difficulty in establishing and maintaining effective work relationships but found that based on the Veteran's PTSD symptoms, he would be capable to perform some work from a mental health point of view.  While he would no longer be mentally capable to handle significant emotional stress or provide a leadership role, he would be able to perform simple and repetitive work in a structures setting in which the parameters of his job were made clear.  The examiner also noted the Veteran's assertion that he was not currently seeking work.    

During a December 2014 VA audiology examination the Veteran reported that he has difficulty hearing the television and hearing in the presence of background noise.  During the VA examination, the Veteran reported in terms of his overall functional impairment that his hearing loss requires the use of hearing aids in order to hear.  

During the March 2015 Board hearing, the Veteran reported his 30 year position with one company, followed by his intermittent work cleaning until 2011.  He reported that once the economy declined, he took a volunteer position with Joint Forces.  See Board Hearing Tr. at 15.  Later during the hearing the Veteran stated that he was not working because his body would not allow him to work.  Id. at 16.  He clarified that he was not able to stand for a long period of time and he could not walk or move like he used to due to his nonservice-connected asthma and the need to use an inhaler as well as lower back and hip pain.  Id.  The Veteran also reported that he had difficulty working due to his increased irritability.  Id. at 17.  He described becoming angry with coworkers over miscommunications, which were caused by his impaired hearing loss.  Id.

After a September 2015 VA examination, the examiner stated that it was hard to give an opinion regarding the Veteran's  unemployability; however, the examiner concluded that it is almost impossible to get a job with the combination and severity of the service-connected disabilities.  

Although the September 2015 VA examiner stated that it was difficult to provide an opinion regarding the combined impact of the service-connected disabilities on employability, he did state that it would be almost impossible to get a job with the combination and severity of the service-connected disabilities.  This opinion was provided after considering the complete record, including the Veteran's employment history.  This is consistent with the Veteran's contentions that his hearing loss and PTSD together prevent him from keeping a job.  

After resolving any benefit of the doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities preclude obtaining and maintaining gainful employment.  Accordingly, the Board concludes that a TDIU is warranted.  


ORDER

An extraschedular rating for bilateral hearing loss is denied.  

A disability rating in excess of 70 percent for PTSD is denied.  

TDIU is granted.  



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


